                                                                  Case 2:19-cv-01739-JCM-DJA Document 50
                                                                                                      49 Filed 05/26/20
                                                                                                               05/22/20 Page 1 of 5



                                                              1   GABROY LAW OFFICES
                                                                  Christian Gabroy (#8805)
                                                              2   Kaine Messer (#14240)
                                                                  The District at Green Valley Ranch
                                                              3   170 South Green Valley Parkway, Suite 280
                                                                  Henderson, Nevada 89012
                                                              4   Tel     (702) 259-7777
                                                                  Fax (702) 259-7704
                                                              5   christian@gabroy.com
                                                                  kmesser@gabroy.com
                                                              6   Attorneys for Plaintiff/Counter-Defendant
                                                                  Russell LeBarron
                                                              7
                                                                                            UNITED STATES DISTRICT COURT
                                                              8
                                                                                                   DISTRICT OF NEVADA
                                                              9
                                                                   RUSSELL LEBARRON, an individual;                Case No.: 2:19-cv-01739-JCM-DJA
                                                             10
                                                                                     Plaintiff,                    STIPULATION AND ORDER TO
                                                             11    vs.                                             EXTEND DISCOVERY DEADLINES
                                                             12    INTERSTATE GROUP, LLC; DOES I                   (First Request)
GABROY LAW OFFICES




                                                                   through X; and ROE Corporations XI
                     (702) 259-7777 FAX: (702) 259-7704
                      170 S. Green Valley Pkwy., Suite 280




                                                             13    through XX, inclusive,
                           Henderson, Nevada 89012




                                                             14                       Defendant.
                                                             15
                                                                   INTERSTATE GROUP, LLC;
                                                             16
                                                                                      Counterclaimant,
                                                             17    vs.
                                                             18    RUSSELL LEBARRON,
                                                             19                       Counter-Defendant.
                                                             20
                                                                              STIPULATION AND ORDER TO EXTEND DISCOVERY DEADLINES
                                                             21

                                                             22          A.    DISCOVERY COMPLETED:

                                                             23          Both parties have exchanged their initial disclosures required under Fed. R. Civ. P.

                                                             24   26(a)(1)(A). Plaintiff/Counter-Defendant Russell LeBarron (“Plaintiff”) served his initial

                                                             25   disclosures on November 13, 2019 and his first supplemental disclosures on February 7,

                                                             26   2020. Defendant/Counter-Defendant Interstate Group, LLC (“Defendant”) served its initial

                                                             27   disclosures on November 13, 2019, its first supplemental disclosures on January 23, 2020,

                                                             28   and its second supplemental disclosures on March 26, 2020. Defendant responded to

                                                                                                         Page 1 of 5
                                                                  Case 2:19-cv-01739-JCM-DJA Document 50
                                                                                                      49 Filed 05/26/20
                                                                                                               05/22/20 Page 2 of 5



                                                              1   Plaintiff’s first sets of requests for production of documents on April 8, 2020. Defendant
                                                              2   responded to Plaintiff’s first set of interrogatories and first set of requests to admit on April
                                                              3   10, 2020 and April 22, 2020, respectively. Plaintiff responded to Defendant’s first set of
                                                              4   interrogatories and first and second sets of requests to produce on February 7, 2020.
                                                              5   Plaintiff and Defendant met and conferred. Plaintiff is supplementing such discovery
                                                              6   responses per such meet and confer.
                                                              7           B.    STATEMENT SPECIFYING THE DISCOVERY THAT REMAINS TO BE
                                                                                COMPLETED
                                                              8

                                                              9          Defendant anticipates taking the deposition of Plaintiff Russell LeBarron. Plaintiff
                                                             10   anticipates taking the deposition of Defendant Interstate Group, LLC pursuant to Federal
                                                             11   Rule of Civil Procedure 30(b)(6). Plaintiff also anticipates taking the depositions of
                                                             12   individuals with knowledge of the facts and circumstances surrounding the allegations in
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704
                      170 S. Green Valley Pkwy., Suite 280




                                                             13   the Complaint. Such individuals are anticipated to include Michael Snow, Wes Smith, Alex
                           Henderson, Nevada 89012




                                                             14   Mandujano, Clay Baillie, and Cesar Fernandez.
                                                             15           C.    THE REASONS WHY DISCOVERY WAS NOT COMPLETED WITHIN
                                                                                THE TIME LIMITS SET BY THE DISCOVERY PLAN
                                                             16

                                                             17          The original close of discovery was to take place on June 1, 2020. ECF No. 16, p.
                                                             18   1.
                                                             19          On February 14, 2020 (Valentine’s Day), Plaintiff’s lead counsel’s immediate family
                                                             20   member suffered a medical emergency, requiring intubation. This family emergency has
                                                             21   necessarily required a great deal on Plaintiff’s lead counsel’s time and attention. Further,
                                                             22   as the Court is well aware, on or about March 12, 2020, Nevada Governor Steve Sisolak
                                                             23   declared a state of emergency in Nevada due to the outbreak of the COVID-19 virus. On
                                                             24   or about March 17, 2020 Governor Sisolak issued the Nevada Health Response COVID-
                                                             25   19 Risk Mitigation Initiative.
                                                             26          Despite these exigent circumstances, the parties have been actively litigating this
                                                             27   matter. On or about October 14, 2019, Defendant filed its Answer and asserted a
                                                             28   Counterclaim against Plaintiff. ECF No. 9. On or about January 7, 2020, Plaintiff moved to
                                                                                                            Page 2 of 5
                                                                  Case 2:19-cv-01739-JCM-DJA Document 50
                                                                                                      49 Filed 05/26/20
                                                                                                               05/22/20 Page 3 of 5



                                                              1   dismiss such Counterclaim. ECF No. 20. Plaintiff also sought leave from the Court to
                                                              2   amend his Complaint on or about March 3, 2020. ECF No. 32. The Court then granted
                                                              3   Plaintiff leave to amend (ECF No. 35), and on April 1, 2020, Plaintiff filed his First Amended
                                                              4   Complaint (ECF No. 36). On or about April 17, 2020, Defendant files its Answer to
                                                              5   Plaintiff’s First, Second, and Third Causes of Action and brought a Counterclaim. ECF No.
                                                              6   40. That same day, Defendant also brought a Motion to Dismiss Plaintiff’s Fourth Cause
                                                              7   of Action. ECF No. 41. Plaintiff filed his response to such Motion on or about May 1, 2020.
                                                              8   ECF No. 42. Defendant filed its reply on May 12, 2020. ECF No. 47. Plaintiff answered
                                                              9   the counterclaim on May 8, 2020.
                                                             10          The parties also held a telephonic meet and confer conference on or about March
                                                             11   20, 2020. The parties continue to work together in attempts to resolve outstanding
                                                             12   discovery issues.
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704
                      170 S. Green Valley Pkwy., Suite 280




                                                             13          The parties have agreed to extend deadlines. This request is not sought for any
                           Henderson, Nevada 89012




                                                             14   improper purpose or other reason of delay. No party is prejudiced by the requested
                                                             15   extension.
                                                             16          D.     PROPOSED SCHEDULE FOR COMPLETING ALL REMAINING
                                                                                DISCOVERY:
                                                             17

                                                             18                 1.     Discovery Cut-Off
                                                             19          The discovery cut-off shall be extended from June 1, 2020 to Monday, August 31,
                                                             20   2020 (August 30, 2020 falls on a Sunday).
                                                             21                 2.     Amending the Pleadings and Adding Parties
                                                             22          The deadline to move to amend the pleadings and parties has closed. No such
                                                             23   request to amend the pleadings and parties is requested.
                                                             24                 3.     Expert Disclosure
                                                             25          The deadline to name initial experts has closed. No such request to disclose experts
                                                             26   or rebuttal experts is requested.
                                                             27                 4.     Dispositive Motions
                                                             28          In accordance with Local Rule 26-1(b)(4), the last day for filing dispositive motions
                                                                                                           Page 3 of 5
                                                                   Case 2:19-cv-01739-JCM-DJA Document 50
                                                                                                       49 Filed 05/26/20
                                                                                                                05/22/20 Page 4 of 5



                                                              1   including, but not limited to motions for summary judgment, shall be extended from July 1,
                                                              2   2020 to Tuesday, September 29, 2020.
                                                              3                 5.     Pre-Trial Order
                                                              4          In accordance with Local Rule 26-1(b)(5), the last day to file a Joint Pre-Trial Order,
                                                              5   including any disclosures pursuant to FRCP 26(a)(3), shall be extended from July 31, 2020
                                                              6   to Thursday, October 29, 2020. In the event dispositive motions are filed, the date for
                                                              7   filing the Joint Pre-Trial Order shall be suspended until thirty (30) days after the decision
                                                              8   on the dispositive motions or upon further order by the Court extending the time period in
                                                              9   which to file the Joint Pre-Trial Order.
                                                             10                 6.     Fed. R. Civ. P. 26(a)(3) Disclosures
                                                             11          If no dispositive motions are filed, and unless otherwise ordered by this Court, the
                                                             12   parties shall file the disclosures required by Fed. R. Civ. P. 26(a)(3) and any objections
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704
                      170 S. Green Valley Pkwy., Suite 280




                                                             13   thereto with the Pretrial Order pursuant to LR 26-1(e)(6) in the Joint Pretrial Order, not
                           Henderson, Nevada 89012




                                                             14   more than thirty (30) days after the date set for filing dispositive motions and, therefore,
                                                             15   not later than Thursday, October 29, 2020 (extended from July 31, 2020).
                                                             16                 7.     Interim Status Report
                                                             17          The parties previously submitted their interim status report on April 2, 2020. ECF
                                                             18   No. 37. No such request to file a second status report is requested.
                                                             19   ///
                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26
                                                             27

                                                             28

                                                                                                             Page 4 of 5
                                                                  Case 2:19-cv-01739-JCM-DJA Document 50
                                                                                                      49 Filed 05/26/20
                                                                                                               05/22/20 Page 5 of 5



                                                              1                8.     Trial and Calendar Call
                                                              2                No trial has been set in this matter.
                                                              3
                                                                  Dated this 22nd day of May 2020.            Dated this 22nd day of May 2020.
                                                              4
                                                                  Respectfully submitted,                     Respectfully submitted,
                                                              5

                                                              6   /s/ Christian Gabroy                       /s/ Malani L. Kotchka
                                                                  Christian Gabroy, Esq.                     Malani L. Kotchka, Esq.
                                                              7   Nev. Bar No. 8805                          Nev. Bar No. 0283
                                                                  GABROY LAW OFFICES                         HEJMANOWSKI & MCCREA LLC
                                                              8   170 S. Green Valley Parkway, Ste 280       520 South Fourth Street, Suite 320
                                                                  Henderson, Nevada 89012                    Las Vegas, NV 89101
                                                              9   Tel (702) 259-7777                         Tel: (702) 834-8777
                                                                  Fax (702) 259-7704                         Fax: (702) 834-5262
                                                             10
                                                                  Attorneys for Plaintiff/Counter-           Attorney for Defendant/Counterclaimant
                                                             11   Defendant
                                                             12
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704
                      170 S. Green Valley Pkwy., Suite 280




                                                             13
                           Henderson, Nevada 89012




                                                             14         IT IS SO ORDERED.
                                                             15

                                                             16
                                                                          5/26/2020
                                                             17         ______________                     __________________________________
                                                                            Date                            UNITED
                                                                                                           Daniel    STATES DISTRICT JUDGE/
                                                                                                                  J. Albregts
                                                             18                                             UNITED
                                                                                                           United    STATES
                                                                                                                  States      MAGISTRATE
                                                                                                                          Magistrate Judge JUDGE
                                                             19

                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26
                                                             27

                                                             28

                                                                                                         Page 5 of 5
